Citation Nr: 1732836	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-68 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for compound fractures of the second, third, fourth, and fifth metatarsals, right foot, with chronic metatarsalgia and bony deformity (right foot disability).

2.  Entitlement to service connection for a right knee condition, to include as secondary to a right foot disability.

3.  Entitlement to service connection for a left knee condition, to include as secondary to a right foot disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for a right foot disability and assigned a 30 percent disability rating, effective April 16, 2008.  The rating decision also denied the Veteran's service connection claims for low back, right knee, and left knee disabilities.

On his December 2009 VA Form 9, the Veteran requested to testify before a Veterans Law Judge at a Travel Board hearing.  In a February 2016 letter, the RO informed the Veteran that he was scheduled for a Travel Board hearing in March 2016.  However, the Veteran failed to report for his hearing.  Accordingly, his hearing request is deemed withdrawn and, consequently, the Board will proceed with addressing the appeal.  See 38 C.F.R. §§ 20.702 (e); 20.704(e) (2016).

This case was previously before the Board in June 2016, where it remanded the matter for further adjudication.  While on remand, the Appeals Management Center (AMC) granted service connection for lumbar strain with degenerative changes and assigned a 20 percent disability rating, effective April 16, 2008.  As such is considered a full grant pertaining to the aspect of the claim concerning a low back disability, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  However, service connection for a right knee condition and a left knee condition still remain in appellate status.

The issue of entitlement to a TDIU was raised by the record as a component of the initial rating claim on appeal.  See September 2008 VA Examination.  The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee condition and for a left knee condition, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right foot disability is not shown to be productive of functional impairment to the extent that there is actual loss of use of the foot.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 percent for a right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the Veteran filed an original disability claim in April 2008, where the VCAA duty to notify was satisfied by a letter sent in April 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran appealed the assigned initial disability rating following the grant of service connection for lumbar strain with degenerative changes.  Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains service treatment records, VA treatment records, and the Veteran's contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Furthermore, the Veteran was afforded a VA examination in September 2008 and July 2016.  Upon review of the evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, the Board finds that there was substantial compliance with its June 2016 remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating for Right Foot Disability

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

38 C.F.R. § 4.71, Diagnostic Code 5284, concerns "other injuries of the foot."  A maximum 30 percent rating is warranted for a severe foot injury.  A NOTE under DC 5284 reflects that a 40 percent rating will be assigned when there is "actual loss of use of the foot."  Id.  Of the diagnostic codes for evaluating foot disabilities (i.e., DC 5276-5284), there are no criteria for rating a unilateral foot disability higher than 30 percent.  While a maximum 50 percent rating can be assigned for bilateral flatfoot under DC 5276, as well as for bilateral claw foot under DC 5278, here, the evidence does not show that either of these diagnostic codes are applicable.

Regulations indicate that "loss of use of the foot" exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  This determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id.

Additionally, the "amputation rule" under 38 C.F.R. § 4.68 provides that the combined evaluation for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5165, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation.

The Board notes that the evaluation of the same disability under various diagnostic codes is to be avoided, however the assignment of separate evaluations for separate and distinct symptomatology is permitted where none of the symptomatology that justifies an evaluation under one diagnostic code is duplicative of, or overlapping with, the symptomatology that justifies an evaluation under another, separate diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, the Veteran's service-connected right foot disability is currently assigned the maximum 30 percent rating under DC 5284 and, as noted above, the rating criteria for foot disabilities under Diagnostic Codes 5276-5283 do not afford him a higher rating.  Thus, when taking into consideration 38 C.F.R. § 4.68 and DC 5165, the highest schedular rating to which the Veteran may be entitled is 40 percent; only if the evidence shows that there is "actual loss of use of the foot."

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was provided with a VA examination in September 2008.  The Veteran reported experiencing pain on a daily basis.  He described the pain being in the area of the old fractures, as well as along the plantar surface, heel, and arch of his right foot.  Further, he reported occasional swelling and experiencing increased pain with repetitive movement.  Lastly, he indicated that his activities of daily living are not affected and his pain is consistent and persistent from day to day without flare-ups.

The examiner indicated that physical evaluation revealed that the Veteran's right foot disability is essentially the same condition that he suffered during service; further noting that patients typically go on to develop degenerative changes and have metatarsalgia from bony deformity.  Additionally, the examiner also noted generalized pain to manipulation of the foot and mild arch and heel pain.  Finally, the examiner indicated that if the Veteran would become employable again, he would only be eligible for sedentary type of work.

The Veteran was provided with a VA examination in July 2016.  He reported experiencing constant pain while standing and walking.  He described his right foot pain as being a deep ache that gets sharper the longer he is on it and feels like it expands wider in front of the foot.  He indicated that he treated the pain with rest, as the narcotics do not help much.  The Veteran stated that he uses a cane for balance.

Following physical evaluation, the examiner noted the existence of right foot pain with weight-bearing and nonweight-bearing.  The examiner specifically indicated that the Veteran's foot condition does not result in functional impairment of an extremity such that no effective function remains other than that which would be equally served by an amputation with prosthesis.

As noted above, in order to warrant a disability rating higher than the maximum 30 percent rating under Diagnostic Code 5284, the evidence would need to show that there is "actual loss of use of the foot."

Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board finds that an initial disability rating higher than 30 percent for a right foot disability is not warranted.  Specifically, the medical and lay evidence does not demonstrate that the Veteran's right foot disability is productive of functional impairment to the extent that there is actual loss of use, which, for VA purposes, is defined as having no remaining effective function other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  Stated another way, the current maximum 30 percent rating is appropriate because the evidence shows that the Veteran has effective function remaining in his right foot beyond that which would be equally well served by an amputation with use of a suitable prosthetic device.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's right foot symptoms.  However, none of the other diagnostic codes for foot disabilities contained in 38 C.F.R. § 4.71a are applicable here.  These diagnostic codes are organized specifically by the type of symptoms involved in each disability.  Here, the medical evidence reflects that the Veteran has a history of worsening pain in his right foot, which is the predominant symptom.  Other reported symptoms include swelling and tenderness.  Nevertheless, the record indicates that he can ambulate with the assistance of a cane.  Furthermore, when the VA examiners were specifically requested to indicate whether there was functional impairment of the right foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, they both responded in the negative.  Accordingly, as the Veteran's right foot disability does not result in total loss of the foot, a higher rating is not applicable in this case.

In making this determination, the Board has considered the Veteran's statements with respect to the severity of his right foot disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  While the Veteran is competent to report his symptoms, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from service-connected disabilities in civilian occupations.  Thus, while the Veteran is competent to provide evidence regarding his symptoms, such as pain and tenderness, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  In this case, the findings documented in the VA examination reports and the medical treatment records address the rating criteria under which the Veteran's disability is rated.  As a result, the Board finds that these records are more probative than the Veteran's subjective reports of increased symptomatology in determining whether a higher disability rating is warranted.

Finally, the Board further observes that the Veteran's statements alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, with respect to determining the severity of his right foot disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

III.  Extraschedular Consideration

While the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extraschedular rating.

On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

Here, the Board finds that the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right foot disability.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  38 C.F.R. § 4.124a.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from his service-connected disability with the pertinent schedular criteria does not show that his right foot impairment presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative have alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1.

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the claim for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating higher than 30 percent for a right foot disability is denied.





REMAND

When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Following review of the recent July 2016 VA examination, in connection with the other evidence of record, the Board finds that additional development of the medical evidence is necessary before adjudicating the Veteran's claims on the merits.

The Veteran claims that his service-connected right foot disability has caused him to develop knee and back problems.  Specifically, he has stated that when he walks his "toes curl under and [he] walks on the nails."  While the Veteran was afforded a VA examination in September 2008, the examiner was unable to state, without resulting to mere speculation, whether these conditions were due to service.

In July 2016, the Veteran was provided with another VA examination, where the examiner opined that the Veteran's bilateral knee pain is not at least as likely as not related to or aggravated by his service-connected right foot disability.  In support of this conclusion, the examiner indicated that the bilateral knee pain is not worse on one side when compared to the other and the knees do not reveal any mechanical compensation responsible for the knee pain from limping or any altered gait.

As noted above, the Veteran was granted direct service connection for a back disability.  However, a medical opinion was not provided regarding whether the Veteran's right and/or left knee conditions are secondary to his back disability.  As a result, the Board finds that a medical opinion must be obtained to address whether the Veteran's right and left knee conditions, either individually or jointly, are caused or aggravated by his now service-connected back disability.

The Board also finds that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's other claims and must be deferred pending the resolution of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice of the laws and regulations governing a claim for a TDIU in accordance with 38 U.S.C.A. § 5103A.  Then, request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain a medical opinion from an appropriate medical professional that addresses whether the Veteran's current bilateral knee condition was incurred in or otherwise etiologically related to his service, including as secondary to his back disability.  The claim file and a copy of this remand must be provided to the examiner.

If, after review of the claim file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee condition is etiologically related to his service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee condition is etiologically related to his service?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee condition is proximately due to or aggravated by his service-connected lumbar strain with degenerative changes?

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee condition is proximately due to or aggravated by his service-connected lumbar strain with degenerative changes?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected lumbar strain with degenerative changes has aggravated his right and/or left knee condition, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  After completing the development requested in items 1 and 2, the AOJ should review the evidence and determine whether further development is warranted for a TDIU for the entire period on appeal.  The AOJ should take any additional development as deemed necessary.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claims (and adjudicate the TDIU claim, considered as part of the appeal).  If the Veteran's claims remain denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


